Citation Nr: 1732869	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1998 to April 2004.  He served as a helicopter repairer and experienced combat in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a September 2013 VA Form 9, the Veteran expressed his intent to only appeal the claim for an increased rating for PTSD.  Therefore, the Board finds that it does not have jurisdiction over the issues of entitlement to increased ratings for a left knee disability, a left thigh disability, tinnitus, bilateral hearing loss, and a stomach disorder-or the issue of entitlement to service connection for a right knee disability or sleep apnea.
 
The claims for service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and obsessive disorder, and for service connection for a heart disorder, to include ischemic strokes as secondary to an acquired psychiatric disorder, have been raised by the record in a January 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

Upon review of the record, the Board finds that further development of the evidence is necessary to adjudicate the issues on appeal.  Regarding the issue of entitlement to an initial rating in excess of 50 percent for PTSD, the Board acknowledges the Veteran's contention that his disability has increased in severity since the last VA examination.  See January 2017 appellate brief.  Specifically, the Veteran has furnished a September 2013 private mental health opinion indicating that his PTSD has a severe impact on his social, environmental, and economic activities.  See September 2013 letter from mental health professional, Dr. J.A.  This assessment reflects a deterioration of his PTSD since his last VA examination, which found no deficiencies in family relations and only a mild decrease in work efficiency.  See September 2010 Compensation and Pension Exam Report.  The Board further notes that the Veteran's last VA examination of his PTSD took place approximately 7 years ago.  With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121  (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589  (1991); 38 C.F.R. § 3.327(a).  As such, an additional examination to evaluate the severity of the Veteran's PTSD is warranted. 

In addition, the Board finds that the record raises an implied claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  In a VA Form 21-8940, the Veteran indicated that his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  See May 2015 VA Form 21-8940.  However, the record does not include a medical examination addressing the current impact of his PTSD and other service-connected disabilities on his employability.  Moreover, the record reflects that the notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been provided.  Therefore, the issue of entitlement to TDIU must be remanded to afford the Veteran notice consistent with the VCAA and an examination to determine the functional impact of his service-connected disabilities, including, but not limited to, PTSD.  In doing so, the RO must obtain any outstanding and pertinent treatment records as well as information regarding the Veteran's education and work history.  The Board notes that the record reflects a history of litigation between the Veteran and an employer with the United States Department of Labor.  Accordingly, the RO must also obtain any pertinent information in the custody of the agency.

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the increased rating claim for PTSD and the referred service connection claims for an acquired psychiatric disorder other than PTSD, to include anxiety and obsessive disorder, and for a heart condition, to include ischemic strokes as secondary to an acquired psychiatric disorder.  Therefore, prior to adjudicating the Veteran's TDIU claim, the RO must first address the increased rating claim for PTSD and the referred service connection claims for an acquired psychiatric disorder other than PTSD and a heart condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to his TDIU claim not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The AOJ must provide the Veteran specifically with notice concerning the information and evidence necessary to substantiate entitlement to a TDIU rating.  

2.  With any required assistance of the Veteran, obtain any outstanding VA, Department of Labor, or private medical records and associate them with the claims file.

3.  Schedule the Veteran for a VA psychiatric examination to describe the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.
The examiner must determine the extent to which the Veteran's other psychiatric symptoms and disorders, if any, are attributable solely to his service-connected PTSD.  The Board directs the examiner's attention to the September 2013 letter from Dr. J.A. indicating diagnoses of anxiety disorder and obsessive disorder.

The examiner must also provide an opinion concerning the functional impact of his service-connected PTSD, both alone and combined with the Veteran's other service-connected disabilities, on his ability to obtain and maintain substantially gainful employment.

The examiner should provide a complete rationale for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, he/she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Adjudicate the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and an obsessive disorder, and entitlement to service connection for a heart disorder, to include ischemic strokes, as secondary to the service-connected psychiatric disorder(s).  These issues should only be returned to the Board if, following notice of any denials of these claims, the Veteran perfects a timely appeal of the denial of such issues.

6.  Finally, readjudicate the issues on appeal-as are listed on the title page of this Remand.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

